internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-108500-99 date december legend target acquiring state x business p date date dear we respond to your letter dated date requesting that we rule on a significant subissue in a proposed transaction see sec_3 of revproc_99_3 r b additional information was submitted in a letter dated date and date the information submitted is summarized as follows target is a non-profit non-stock type a corporation organized under the laws of state x under state x’s non-profit corporation law a type a corporation is a privately funded corporation organized for any lawful nonbusiness purpose whose income or assets may be distributed to its members upon liquidation or otherwise however target was originally incorporated on date as a type b corporation under state x’s non-profit corporation law a type b corporation is a publicly funded corporation organized for the benefit of the public whose income or assets must be distributed to another type b corporation upon liquidation since its inception target has been engaged in business p which has evolved into a substantial business with a degree of financial success that has been subject_to federal income_taxation on date the members of target converted target from a type b toa type a non-profit corporation by submitting a restated articles of incorporation to state x’s attorney_general as required under state x's non-profit corporation law the attorney_general made a preliminary examination anc approved the restated articles of incorporation allowing for the conversion if the attorney_general had found a public interest in target it would have transferred the assets of target to a_trust for the benefit of the public however the attorney general’s preliminary examination and approval did not result in the creation of a_trust for the benefit of the public thereafter also as required under state x’s non-profit corporation law the restated articles of incorporation were approved by a state x judge and thereupon became effective acquiring is a for-profit stock corporation organized under the laws of state x by the members of target currently acquiring is not engaged in any business activity the members of target will cause target to merge into acquiring under the laws of state x the merger’ in the merger the members of target will exchange their membership interest in target for stock in acquiring the following representations have been made in connection with the merger to the best knowledge of the taxpayer and the taxpayer's representative's the merger qualifies as a reorganization for federal_income_tax purposes pursuant to sec_368 of the code provided the merger satisfies the continuity_of_interest requirement of sec_1_368-1 there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the merger with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the merger either directly or through any transaction agreement or arrangement with any other person during the five year period ending on the date of the merger i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target equity_interest with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target equity_interest with consideration other than acquiring stock or target equity_interest and iii no distributions will have been made with respect to target equity_interest either directly or through any transaction agreement or arrangement with any other person based solely on the facts submitted and the representations made above we rule as follows the merger will satisfy the continuity_of_interest requirement of sec_1_368-1 we express no opinion about the tax treatment of the merger under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the merger that is not specifically covered by the above rulings the ruling in this letter is based on the facts and representations submitted under penalties of perjury in support of the request for a ruling verification of that information may be required as part of the audit process this ruling letter should be attached to your federal_income_tax return for the taxable_year in which the merger occurs in accordance with the powers of attorney currentiy on file with this office copies of this ruling are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by mark s jennings acting chief branch
